
	
		I
		111th CONGRESS
		1st Session
		H. R. 3822
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Deal of Georgia
			 (for himself, Mr. Burgess,
			 Mr. Pitts,
			 Mr. Blunt,
			 Mr. Barton of Texas, and
			 Mr. Buyer) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committees on
			 Energy and Commerce and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To permit employers to provide contributions and
		  assistance to certain employees who purchase individual health
		  insurance.
	
	
		1.Employer contributions and
			 assistance for employee health insurance purchases
			(a)In
			 generalAn employer that does not offer health benefits coverage
			 to its employees as of the date of the enactment of this Act is permitted in
			 accordance with law to provide tax-free defined contributions and
			 administrative assistance to such employees who choose to purchase health
			 insurance coverage in the individual market. The provision of such tax-free
			 contributions and administrative assistance shall not constitute establishment
			 or maintenance of a group health plan for purposes of applying part 7 of
			 subtitle B of title I of the Employee Retirement Income Security Act of 1974 or
			 title XXVIII of the Public Health Service Act.
			(b)ConstructionA
			 State may not prohibit an employer from taking any of the actions described in
			 subsection (a) and may not prohibit the sale of health insurance coverage to
			 employees in cases where an employer’s involvement is limited to withholding
			 premiums from the employees’ paychecks and sending the premium payments to the
			 health insurance issuer offering the coverage on the employees’ behalf.
			(c)Not treated as
			 list billingThe provisions of section 702(c)(2)(ii) of title 29,
			 Code of Federal Regulations (relating to list billing) shall not be construed
			 to apply to actions described in subsection (a).
			
